On Rehearing.
Upon the trial of the second claim set forth in the complaint, the Court found (Opinion of August 11) that since the defendant had not extended its transmission and distribution systems into Eastchester and supplied consumers there, it could not now extend its systems into an area beyond Eastchester known as Anchor Park, because that area was not “adjacent” to the City within the meaning of that term as used in the statute. Thereafter a rehearing was granted the defendant to permit it to prove that it had in fact extended its system and has ever since been supplying consumers in Eastchester, and was, therefore, authorized to serve Anchor Park. Upon the rehearing it was shown that the 'City was, on June 30th, supplying electricity and telephone service to 734 and 760 consumers and subscribers respectively in Eastchester out of a total of approximately 2000, pursuant to a policy inaugurated in 1947 of extending its water, electrical and telephone systems into suburban areas wherever there is a reasonable prospect of a profit.
On behalf of the plaintiff, evidence was introduced, showing or tending to show that the policy lacked consistency; that the extension of its facilities never kept abreast of the demand because too much emphasis was placed upon immediate profit, in consequence of which the City serves only about 35% "of the residents of Eastchester, which lies between the corporate limits of Anchorage and Anchor Park. The exhibits depicting, by means of dots, the location of the consumers throughout the Eastchester area, do show anything but a uniform distribution of consumers, but this is natural in view of the fact that power and light were supplied by other distributors before the City extended its lines into Eastchester, but, in any event, this condition alone does not bar the City from going beyond. The test is whether the City has, pursuant to its declared policy, proceeded in good faith, in a methodical and businesslike manner, to extend its facilities beyond the corporate limits for the purpose of serving such areas. Applying this test, I find:
(1) That pursuant to a policy initiated in 1947, the City has in good faith been extending its electrical system into contiguous and adjacent areas;
(2) That such extension has been commensurate with the capacity of the defendant’s plants, its financial ability, the availability of materials and the prospect of profitable returns;
(3) That it serves approximately 35% of the consumers in Eastchester;
(4) That Eastchester Creek Valley, the area lying between Eastchester and Anchor *9Park, is practically uninhabited as shown ■by plaintiff’s exhibit No. 8 because settlers prefer the upland on both sides of the valley.
From the foregoing, I conclude that Anchor Park is adjacent, in the sense in which that term is used in Sec. 16-1-35, A.C.L.A. 1949, to the City of Anchorage, and that the City is therefore authorized to extend its transmission and distribution systems into that area.